Citation Nr: 1541557	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  12-09 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for rosacea and acne.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1969 to October 1970.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted service connection for rosacea and acne and assigned a noncompensable evaluation.

In May 2014, the Board granted an initial rating of 10 percent, but no higher.  The Veteran filed an appeal to the United States Court of Appeals for Veteran's Claims (Court).  In April 2015, the Veteran's representative and VA General Counsel filed a joint motion for remand.  The Court granted the joint motion that same month, vacating, in part, the May 2014 Board decision, and remanding the matter for additional proceedings consistent with the joint motion.  The case has been returned to the Board at this time in compliance with the Joint Motion for Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for an initial rating in excess of 10 percent for rosacea and acne.  

It was noted in the joint motion that the July 2009 VA examination, on which the Board based its decision, was inadequate because of the following:  (1) it was not conducted by a dermatologist; (2) it was not sufficiently contemporaneous; (3) it did not consider periods of exacerbation; and, (4) it lacked information regarding acne scars that had been noted in the Veteran's prior medical records.  

In addition, the July 2009 VA examiner noted that the acne and rosacea affected less than five percent of the Veteran's exposed skin area, and less than five percent of the total body area.  The examiner did not refer to the Veteran's scarring due to his skin conditions, and stated that the Veteran did not have periods of flare-up.  In September and December 2009, the Veteran and his wife submitted statements that reported the Veteran's skin condition to be more severe than in the July 2009 VA examination, to include pus-filled cysts.  Finally, it was noted that the Board failed to consider fully private treatment records from December 2003 to October 2004 detailing treatment for acne and rosacea on the Veteran's back, face, and swollen nose.  A June 2008 VA treatment record described the extent of the Veteran's acne related scars and his acne condition.    

Thus, the Court ordered the Board to remand the appeal for a new examination.  On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c) (West 2014); 38 C.F.R. § 3.159(b) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA and private treatment that he may have had for his rosacea and acne conditions that is not already of record, to include any and all treatment since discharge from service.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, the Veteran should be notified so that he can make an attempt to obtain those records.

2.  Schedule the Veteran for a VA examination with a dermatologist.  The claims file must be made available to and reviewed by the examiner.  

The examiner should provide an opinion assessing whether the Veteran's pus-filled cysts, as described by the Veteran and his wife in their 2009 statements, are periods of exacerbation or indicative of a more severe level of the Veteran's skin disability.  The examiner must consider and discuss the Veteran's private treatment records from December 2003 through October 2004. 

The examiner should also provide a description regarding the degree, size, and number of the Veteran's scars due to his skin disability.

3.  Following any additional indicated development, review the claims file and readjudicate the Veteran's claim for a higher initial rating in excess of 10 percent for rosacea and acne.  If the benefit remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond before the case is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



